Citation Nr: 0908256	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-01 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable evaluation for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active military duty from January 
1968 to January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The issues that were appealed 
including entitlement to service connection for disease of 
the diverticulum and entitlement to a compensable evaluation 
for hemorrhoids.  

Both issues were remanded in October 2005 for the purpose of 
providing the appellant with a videoconference hearing before 
the Board.  Such a hearing was held before the undersigned in 
July 2006.  A transcript of that hearing was prepared and has 
been included in the claims folder for review.  

The Board subsequently denied the appellant's claim for 
entitlement to service connection for disease of the 
diverticulum in a Decision/Remand of July 2007.  The 
remaining issue was remanded to the RO via the Appeals 
Management Center (AMC) for the purpose of obtaining 
additional medical information.  That information has been 
obtained and the claim has been returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The appellant's hemorrhoids are manifested by subjective 
complaints of bleeding, anal itching, and burning, with 
objective findings of two 2 centimeter external hemorrhoids.  
However, there is no evidence of thrombosis, persistent, 
bleeding, or fissures on recent examination.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
rating criteria for a 10 percent disability evaluation, but 
no higher, for hemorrhoids have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.104, Diagnostic Code 7336 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the appellant from the agency of original jurisdiction (AOJ) 
in April 2003.  It is further noted that since that time, a 
number of other VCAA-type letters have been sent to the 
appellant.  Moreover, over the course of this appeal, the 
appellant has been provided with VCAA type information in the 
Supplemental Statements of the Case (SSOCs) that have been 
issued.  Nevertheless, the initial letter informed the 
appellant of what evidence was required to substantiate the 
claim for an increased evaluation and of his, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.    

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a SOC or SSOC can constitute 
a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the long course of 
this appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.

The Board recognizes that it has a duty to assist the 
appellant in obtaining additional information that may 
benefit or support his claim.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991); 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  The record indicates that the appellant did 
undergo VA hemorrhoid examinations and those results have 
been included in the claims folder.  It is noted that the 
most recent examination occurred in May 2008.  The Board 
finds that the VA has met its duty to assist the appellant in 
obtaining a medical examination of the appellant.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant availed himself to this opportunity and 
provided testimony before the Board in July 2006.  During 
that hearing, the appellant described the symptoms and 
manifestations produced by his hemorrhoids and how they 
effect him daily.  The appellant was given notice that the VA 
would help him obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant (and his 
representatives) have proffered documents and statements in 
support of the appellant's claim.  It seems clear that the VA 
has given the appellant every opportunity to express his 
opinions with respect to the issue now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions.

Given the foregoing, the Board finds that the AMC has 
substantially complied with the Board's most recent 
development instructions in the Board's July 2007 
Decision/Remand for the issue discussed in this Decision.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

The AMC did provide notice of the Dingess requirements to the 
appellant.  This occurred in March 2008.  Hence, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the appellant was provided pertinent 
information in the VCAA notice cited above and in subsequent 
statement of the case (SOC) and supplemental statements of 
the case (SSOCs).  Moreover, a Vazquez specific letter was 
given to the appellant in June 2008.  He was informed of the 
necessity of providing on his own or by VA, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life OR that the applicable 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would be satisfied by the claimant demonstrating 
a noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result); the claimant was informed that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
code(s); and examples of pertinent medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.

In the case currently before the Board, the VCAA notice did 
make specific reference to Diagnostic Code 7336, of 38 C.F.R. 
Part 4 (2008).  In Sanders v. Nicholson, No. 2006-7001 (Fed. 
Cir. May 16, 2007), the Federal Circuit stated that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless the VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, the VA 
must show that the purpose of the notice was not frustrated, 
such as by demonstrating that any defect was cured by actual 
knowledge on the part of the claimant, that a reasonable 
person could be expected to understand from the notice what 
was needed, that a benefit could not have been awarded as a 
matter of law, or perhaps where the claimant has stated that 
he or she has no further evidence to submit, or where the 
record reflects that VA has obtained all relevant evidence.  
There must be a demonstration that there was no error.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir.1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez- 
Flores.

The claimant and his representative have demonstrated that 
there was actual knowledge of what was needed to establish 
the claim.  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007); see also Short Bear v. Nicholson, 
19 Vet. App. 341, 344 (2005).  The mere act of submitting 
evidence does not demonstrate actual knowledge.  See Vazquez-
Flores.  In this instance, the appellant demonstrated his 
awareness through the various submissions he has made to the 
VA over the long course of this appeal.  Also, he 
demonstrated actual knowledge when he was discussing with the 
Board the manifestations and symptoms produced by his 
condition when he gave testimony before the Board.  The 
appellant further insinuated through his written statements 
that he was aware of what was required in order for a 
compensable evaluation to be assigned.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The claimant discussed the 
pertinent criteria and submitted supporting evidence and he 
has indicated that there was no further evidence to submit.  
The criteria were discussed in the SOC and the SSOCs and the 
claimant was told why a higher rating was not warranted under 
the criteria.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there may have been a VCAA deficiency, the evidence of record 
is sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2008).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2008) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2008) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.7 (2008) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2008).  With respect to the issue before the 
Board, the appeal does not stem from the appellant's 
disagreement with an evaluation assigned in connection with 
the original grant of service connection, and the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court has also recently held that staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 506 (2007).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2008).

The appellant's hemorrhoid disability has been assigned a 
noncompensable evaluation in accordance with the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 7336 
(2008).  These criteria provides a noncompensable rating for 
mild or moderate external or internal hemorrhoids.  A 10 
percent rating requires large or thrombotic external or 
internal hemorrhoids that are irreducible, with excessive 
redundant tissue and evidencing frequent recurrences.  
Finally, a 20 percent disability evaluation requires external 
or internal hemorrhoids with persistent bleeding and 
secondary anemia, or with fissures.

In connection with his original claim for service connection 
for hemorrhoids, the appellant was provided a VA examination 
in October 1971.  It was then noted that the appellant's 
treatment (with VA following service separation) had been 
with suppositories, and that no surgery had been performed.  
Examination at that time revealed mild internal and external 
hemorrhoids with no complications, and there were no findings 
or diagnosis of disease of the diverticulum.

Following his claim for an increased rating, the appellant 
underwent a VA examination in July 2003.  The VA examiner 
noted that the appellant had two external hemorrhoids that 
were one centimeter by one centimeter each, and one internal 
hemorrhoid which was "small" with a measurement of about 1/2 
centimeter.  The examiner did not, however, characterize the 
two external hemorrhoids as small, medium, or large.  He also 
did not state whether there was any "excessive redundant 
tissue," or whether the hemorrhoids were "irreducible."

Another examination was accomplished in May 2008.  The 
medical examiner reviewed the appellant's claims folder prior 
to the examination.  The appellant told the examiner prior to 
the exam that he experienced occasional rectal bleeding and 
pain.  However, the appellant did not claim that about 
abscesses, diarrhea, swelling, tenesmus, history of 
thrombosis, or fecal incontinence.  Current examination 
showed two 2 centimeter external hemorrhoids but no evidence 
of thrombosis, bleeding, fissures, or anemia, and no anal or 
rectal stricture, anorectal fistula, sphincter impairment, or 
rectal prolapse.  The examiner specifically noted that the 
hemorrhoids were not thrombosed.  The diagnosis was external 
hemorrhoids and internal hemorrhoids (by history).  

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2008); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Here the appellant has provided credible statements with 
respect to his hemorrhoids and the symptoms they have produce 
over the course of this appeal.  While the clinical findings 
do not exactly mirror the schedular criteria for a 10 percent 
disability rating for hemorrhoids, the Board is of the 
opinion that the evidence more closely approximates a 10 
percent rating than the noncompensable evaluation previously 
assigned.  The evidence suggests that the appellant has 
experienced recurrent internal and external hemorrhoids.  The 
hemorrhoids that the appellant currently has are much larger 
than those that he previously experienced, and the previous 
hemorrhoids were classified small in size.  Moreover, the 
appellant has experienced repeated bleeding in the area.  
Thus, it is the conclusion of the Board that the evidence is 
in equipoise, and since the appellant is supposed to be 
afforded the benefit-of-the-doubt, the appellant's claim for 
a 10 percent evaluation is granted.  

Nevertheless, the medical evidence does not indicate that the 
appellant's symptoms are so disabling that an evaluation in 
excess of 10 percent should be assigned.  There is no 
evidence of the symptoms required for a 20 percent rating 
such as persistent bleeding, fissures, and anemia.  

Additionally, the Board finds that there is no showing that 
the appellant's hemorrhoids have reflected so exceptional or 
unusual a disability picture as to warrant the assignment of 
a higher rating on an extraschedular basis pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2008).  There is no 
evidence that the hemorrhoids markedly interfere with the 
appellant's employment, or require frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  As such, the 
Board finds that a schedular rating is adequate in this case.  
Hence, the Board concludes that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) (2008) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, inasmuch as the factual findings 
do not show distinct time periods where the appellant's 
hemorrhoids exhibited symptoms that would warrant different 
ratings.  The appellant's claim for an increased evaluation 
is granted.  


ORDER

Entitlement to a 10 percent rating for hemorrhoids is 
granted, subject to the controlling criteria applicable to 
the payment of monetary awards..  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


